—Appeal from a judgment of the County Court of Washington County (Hemmett, Jr., J.), rendered February 7, 1992, convicting defendant upon his plea of guilty of the crime of attempted promoting prison contraband in the first degree.
Defendant, while an inmate serving a sentence for the crime of murder in the second degree, was found to be in possession of two metal shanks. After being indicted on two counts of the crime of promoting prison contraband in the first degree, defendant pleaded guilty to one count of attempted promoting prison contraband in the first degree in satisfaction of the indictment and was sentenced as a second felony offender to a term of imprisonment of IV2 to 3 years. Review of the indictment establishes, contrary to defendant’s contention, that it charged all the elements of the crime of which he was convicted. We also find under the circumstances of this case no merit to defendant’s contention that the search of his person and cell resulting in the discovery of the shanks violated his constitutional rights.
*737Cardona, P. J., Mercure, Crew III, Casey and Peters, JJ., concur. Ordered that the judgment is affirmed.